EXHIBIT 10.2
 
 
THIS SECURED CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED
EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY
TO THE PAYOR THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF
A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.
 

$1,831,538.00 August 8, 2012

                                                                                                              
SECURED CONVERTIBLE PROMISSORY NOTE


1.             FOR VALUE RECEIVED, the undersigned WestMountain Index Advisor,
Inc., a Colorado corporation (“Borrower”), promises to pay to the order of BOCO
Investments, LLC, a Colorado limited liability company with an address of 262 E.
Mountain Avenue, Fort Collins, CO 80524 (“Lender”, which term will include any
transferee of this Note), the aggregate principal balance of loans (up to a
maximum principal balance of $1,831,538.00) made by the Lender to or for the
account of the Borrower pursuant to the Revolving Credit Loan and Security
Agreement dated of even date herewith (as such may be amended, modified,
supplemented or restated hereafter, the "Loan and Security Agreement") entered
into by and between the Borrower and the Lender, as set forth in the last entry
on the Schedule attached hereto as Exhibit A and incorporated herein (the
“Schedule”), together with interest on the outstanding principal amount at the
rate of fifteen percent (15%) per annum. Interest shall commence on the date
hereof and shall continue to accrue on the outstanding principal until paid in
full or converted in accordance with the terms of Section 3 below.


2.             Payments.  Borrower will pay all principal and accrued interest
to Lender on or before July 31, 2013 (“Maturity Date”).  All payments by
Borrower will be applied first against accrued interest owing under this Note
and then against principal. If, however, Lender has incurred Expenses (as
defined below), such payments shall first be applied thereto.  All payments
shall be in lawful money of the United States of America in cash, by certified
check, or wire transfer.


3.             Conversion.  Lender shall have the option, but not the
obligation, to convert any and all outstanding principal, accrued unpaid
interest and all other amounts payable under this Note into shares of common
stock in Borrower at a purchase price per share equal to the lesser of (a) Three
Dollars ($3.00), or (b) an amount equal to the lowest price at which common
shares in the Company are issued in any round of financing commencing after the
date of this Note and prior to the conversion. Upon any conversion pursuant to
this Section and issuance of the applicable shares to Lender, Lender shall
deliver the Note to Borrower, and concurrently therewith Borrower shall deliver
to Lender a certificate representing that number of shares into which Lender has
converted the principal, interest, and all other amounts payable under this Note
at the rate set forth above.  The principal so converted shall be deemed fully
paid, and interest shall not thereafter accrue on such amounts.  No fractional
shares will be issued in connection with such conversion. In lieu of fractional
shares that would otherwise be issuable, Borrower shall pay cash equal to the
product of such fraction multiplied by the per share price used in the
conversion of this Note. The Company covenants that it will at all times reserve
and keep available out of its authorized and unissued shares of common and
preferred stock for the sole purpose of issuance upon such conversion not less
than such aggregate number of shares of the common and preferred stock as shall
be issuable upon such conversion.


4.             Optional Prepayments.  Borrower may, at any time and from time to
time, make prepayments on account of the interest on and principal of this Note
without prepayment penalty.


5.             Where to Make Payment. All payments of principal and interest
shall be made in cash, certified check or by wire transfer to Lender at 262 E.
Mountain Avenue, Fort Collins, CO 80524 or at such other place as Lender may
designate in writing.
 
 
1

--------------------------------------------------------------------------------

 


6.             Default Interest.  The outstanding balance of any amount owing
under this Note which is not paid when due under the terms of this Note shall
bear interest at the rate of eighteen percent (18%) per annum commencing on the
date such outstanding balance is due.


7.             Right of Set-Off, Etc. Borrower shall make all payments under
this Note without defense, set-off or counterclaim on its part.


8.             Expenses. The Borrower agrees to pay on demand all expenses of
collecting and enforcing this Note, the Deed of Trust and any and all Collateral
securing this Note, including, without limitation, reasonable attorney fees
(“Expenses”).


9.             Event of Default.  If there shall be any Event of Default
hereunder, at the option of, and upon the declaration of Lender and upon written
notice to Borrower (which election and notice shall not be required in the case
of an Event of Default under Section 9(D) or 9(E) below), this Note shall
accelerate and all principal and unpaid accrued interest shall become
immediately due and payable.  The occurrence of any one or more of the following
shall constitute an “Event of Default”:


(A)           Borrower fails to pay timely any of the principal amount due under
this Note on the date the same becomes due and payable or any accrued interest
or other amounts due under this Note on the date the same becomes due and
payable;


(B)           Borrower shall breach any provision of the Loan and Security
Agreement executed in connection herewith or any provision under this Note, or
should any representation or warranty of Borrower made herein, in such Loan and
Security Agreement, or in any other agreement, statement, certificate, or
communication given to Holder be false or misleading in any material respect
when made or become false or misleading in any material respect after the date
of this Note;


(C)           The Borrower shall (i) fail to make any payment when due under the
terms of any bond, debenture, note or other evidence of indebtedness for money
borrowed to be paid by Borrower and such failure shall continue beyond any
period of grace provided with respect thereto, or (ii) default in the observance
or performance of any other agreement, term or condition contained in any bond,
debenture, note or other evidence of indebtedness for borrowed money, and the
effect of such failure or default is to cause, or permit the Lender or Lenders
thereof to cause, indebtedness in an aggregate amount of $100,000 or more to
become due prior to its stated date of maturity;


(D)           Borrower (i) files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect; (ii) makes
any assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing; (iii) applies for or consents to the
appointment of a receiver, trustee, liquidator or custodian of itself or of all
or a substantial part of its property; (iv) is unable, or admits in writing its
inability, to pay its debts generally as they mature, (v) is dissolved or
liquidated; (vi) becomes insolvent (as such term may be defined or interpreted
under any applicable statute); or (vii) takes any action for the purpose of
effecting any of the foregoing;
 
 
2

--------------------------------------------------------------------------------

 


(E)           An involuntary petition is filed against Borrower (unless such
petition is dismissed or discharged within thirty (30) days under any bankruptcy
statute now or hereafter in effect) or a custodian, receiver, trustee, assignee
for the benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Borrower;


(F)           Except as disclosed in the Disclosure Schedule attached as Exhibit
B to the Loan and Security Agreement, a final judgment or order for the payment
of money in excess of  $100,000 shall be rendered against the Borrower and the
same shall remain undischarged for a period of 10 days during which execution
shall not be effectively stayed, or any judgment, writ, assessment, warrant of
attachment, or execution or similar process shall be issued or levied against
the Collateral (as defined below) and such judgment, writ, or similar process
shall not be released, stayed, vacated or otherwise dismissed within ten (10)
days after issue or levy;


(G)           The sale, conveyance, or disposition of all or substantially all
of the assets of the Borrower, the effectuation by the Borrower of a transaction
or series of related transactions in which more than fifty percent (50%) of the
voting power of the Borrower is disposed of, or the consolidation, merger or
other business combination of the Borrower with or into any other Person (as
defined below) or Persons when the Borrower is not the survivor.  “Person” shall
mean any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization;


(H)           Any cessation of operations by Borrower; or


(I)             Lender in good faith believes itself insecure.


10.           Remedies.  Upon the occurrence or existence of any Event of
Default, immediately and without notice, all outstanding obligations payable by
Borrower hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which Borrower expressly waives. In addition to and not in lieu of the foregoing
remedies, upon the occurrence or existence of any Event of Default, Lender may
exercise all other rights, powers or remedies granted to it under this Note or
otherwise permitted to it by law (including but not limited to foreclosure of
the security interest granted in that certain Loan and Security Agreement by and
between Lender and Borrower dated on or about the date hereof), either by suit
in equity or by action at law, or both, all such remedies being cumulative.


11.           Waiver. Borrower waives presentment for payment, demand, protest
and notice of protest and of nonpayment. No failure by Lender to exercise, or
delay by Lender in exercising, any right or remedy hereunder shall operate as a
waiver thereof or of any other right or remedy and no single or partial exercise
of any right or remedy shall preclude any other or further exercise thereof or
of any other right or remedy. Lender may not waive any of its rights except by
an instrument in writing signed by it.
 
 
3

--------------------------------------------------------------------------------

 


12.           Successors and Assigns; Amendment.  This Note shall be binding
upon and shall inure to the benefit of Borrower and Lender and their respective
successors and assigns. Borrower may not transfer or assign any of its rights or
obligations under this Note without the prior written approval of Lender, which
may be granted in Lender’s sole and absolute discretion. This Note may not be
amended or modified orally, but only by an amendment in writing signed by
Borrower and Lender, subject to Section 3 above.


13.           Governing Law; Venue.  This Note shall be governed by and
construed in accordance with the law of the State of Colorado without regard to
conflict of law principles that would result in the application of any law other
than the law of the State of Colorado.  Exclusive venue for all actions arising
hereunder shall be in the District Court in and for the County of Larimer,
Colorado, which shall have authority to adjudicate all such actions.


14.           Notices.  All notices, requests, demands, consents, and other
communications that are required or may be given under this Note (collectively,
the “Notices”) shall be in writing and shall be given either (a) by personal
delivery, (b) by electronic mail, or (c) by certified or registered United
States mail, return receipt requested, postage prepaid, to the addresses of
Borrower or Lender, as applicable, set forth herein.


Dated on the date first set forth above.
 

  BOCO Investments, LLC,
a Colorado limited liability company
      By:  /s/ Joseph Zimlich
Name: Joseph C. Zimlich
Title: President of Managing Member
      WestMountain Index Advisor, Inc.,
a Colorado corporation
      By: /s/ Gregory Schifrin
Name: Gregory Schifrin
Title: Chief Executive Officer

 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A
SCHEDULE



Amount of
 Loan
(U.S.$)
Amount of
Repayment
Date of Loan
 or
Repayment
Outstanding
Principal
Balance
       
$731,538.00
 
August 8, 2012
$731,538.00
                                                                       

 
 
5

--------------------------------------------------------------------------------